1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
     DENNIS HOF, et al.,                             )
4
                                                     )
5
                         Plaintiffs,                 )        Case No.: 2:18-cv-00543-GMN-NJK
           vs.                                       )
6                                                    )                    ORDER
     ANDREW BORASKY, et al.,                         )
7                                                    )
                         Defendants.                 )
8
                                                     )
9
           On March 4, 2019, the Court granted Defendants’ Motion for Judgment on the
10
     Pleadings, (ECF No. 13), and dismissed Plaintiffs’ Complaint without prejudice. (Order, ECF
11
     No. 22). Pursuant to the Court’s Order, Plaintiffs had until April 23, 2019, to file an amended
12
     complaint. (Id.). To date, Plaintiffs have not filed an amended complaint, and the deadline to
13
     do so has now passed.
14
           Accordingly, IT IS HEREBY ORDERED that this action is dismissed with prejudice.
15
     The Clerk of Court is instructed to enter judgment accordingly and close the case.
16

17
                       24 day of May, 2019.
           DATED this _____
18

19
                                                  ___________________________________
20
                                                  Gloria M. Navarro, Chief Judge
21                                                United States District Judge

22

23

24

25




                                                Page 1 of 1
